Case: 19-11069      Document: 00515412688         Page: 1    Date Filed: 05/12/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 19-11069
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                         May 12, 2020
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

JAQUON MCKNIGHT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:19-CR-107-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Jaquon McKnight pleaded guilty to conspiracy to pass and utter
counterfeit currency. He now appeals his 18-month sentence on grounds that
the district court erred in declining to apply an offense-level reduction for
acceptance of responsibility under U.S.S.G. § 3E1.1(a).
       This court will affirm the denial of an acceptance of responsibility
reduction unless it is without foundation, a standard of review that is more


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-11069    Document: 00515412688     Page: 2   Date Filed: 05/12/2020


                                 No. 19-11069

deferential than the clearly erroneous standard.            See United States
v. Ragsdale, 426 F.3d 765, 781 (5th Cir. 2005). A defendant may receive a two-
point reduction in offense level if he “clearly demonstrates acceptance of
responsibility for his offense.” U.S.S.G. § 3E1.1(a). Although a guilty plea is
“significant evidence” of a defendant’s acceptance of responsibility, it does not
automatically entitle him to a reduction. U.S.S.G. § 3E1.1, comment. (n.3).
The district court may properly deny a reduction if the defendant fails to
comply with the conditions of his pretrial release. See United States v. Rickett,
89 F.3d 224, 227 (5th Cir. 1996). McKnight violated the terms of his pretrial
release by testing positive for marijuana use and by using an adulterant that
obstructed the efficacy of his drug screenings. The district court’s decision to
deny a reduction for acceptance of responsibility was therefore not without
foundation.
      The judgment of the district court is AFFIRMED.




                                       2